DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/07/2020 has been entered. Claims 1-21 remain pending in the application.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. (US 20170286772 A1) in view of Jones et al. (US 20170200296 A1).
Workman teaches a system (system of Fig. 1) comprising, 
an application running on a processor of a mobile device (Horticultural monitor 101 can monitor one or more plants using one or more sensors. Horticultural monitor 101 can have a processor, memory, one or more communication interfaces, see [0037]) and third party applications running on 
the application configured to receive image data in real time through a camera of the mobile device (Horticultural monitor can begin by recording a plant image (step 502) for example, by using a camera attached to the horticultural monitor, see [0058]); 
the application configured to display the image data in real time through an electronic interface of the mobile device (The interface 402 can be part of an application that is operable on a mobile device 203. Interface 402 can display various plants associated with the user, see [0053 and Fig. 4); 
the application configured to provide the image to the one or more applications, the one or more applications configured to process the image to identify a species of a plant appearing in the image (plant can be registered by a user scanning the plant, taking a picture of the plant and using pattern recognition software to determine its species, see [0055]); 
the one or more applications configured to provide an identification of the species to the application (For example, using interface 402, a user can select add button 403 and interface 402 can present various plant species for selection, see [0055]); 
the application configured to receive an instruction to post the image and the species identification (For example, FIG. 8A shows various connected plants in an interface, see [0079]), the posting including providing the image and the species identification to the one or more applications (A system performing the method can continue by having the horticultural monitor transmit the image to the local beacon, see [0058]), the one or more applications configured to make the post of the image 
the one or more applications configured to receive at least one communication from the third party applications (Step 608 can include sending a push notification to a user's personal interaction device. Step 608 can include using a third party API 205 to publish a post on a third-party platform such as social media such as, for example, Facebook, Instagram, Pinterest, or Twitter, see [0061]).  
However, Workman does not clearly teach the application configured to use an object detection model to detect and locate an image category across image frames of the image data in real time, the detecting and locating including visualizing the detected and located image category in a highlighted view across the image frames using the electronic display, wherein the highlighted view visually tracks the detected and located image category across the image frames, wherein the detecting and locating the image category includes capturing a frame of the image data as an image for image recognition, the capturing the frame including receiving a selection of the highlighted view and corresponding frame through the electronic interface.
In an analogous art, Jones teaches the application configured to use an object detection model to detect and locate an image category across image frames of the image data in real time, the detecting and locating including visualizing the detected and located image category in a highlighted view across the image frames using the electronic display (Similarly, if text recognition imaging (step 60) is employed the acquired FOV image may be pre-processed to establish regions of text wherein processing of the text regions determines automatically a region of interest or the identified regions are visually highlighted such that the user then selects through gaze (eye-tracking), mouse, or inertial sensing to determine user's head movement, see [0120] and example of highlighted text “dose 1 per day” if Fig. wherein the highlighted view visually tracks the detected and located image category across the image frames (The visual information in the region of interest (ROI) may be input from either the field of view (FOV) image (step 32), or from a separate region of interest image source (step 34), as determined by user input, see [0121]), wherein the detecting and locating the image category includes capturing a frame of the image data as an image for image recognition, the capturing the frame including receiving a selection of the highlighted view and corresponding frame through the electronic interface (The ROI image is then captured (step 40) and overlaid or mapped, onto the ROI area, see [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman with the object detection of Jones to provide a system and method for enhancing textual based content displayed on the near-to-eye systems as suggested.
Regarding claim 2, Workman as modified by Jones teaches the system of claim 1, the at least one communication including one or more of an approval of the post and free form comments relating to the post (The system can display and receive selections for a plant species, a custom name or avatar, a description, a life stage, a connected sensor, a date planted, see Workman [0082]).  
Regarding claim 3, Workman as modified by Jones teaches the system of claim 2, the one or more applications configured to make available the at least one communication for retrieval and viewing by the application and the third party applications (FIG. 8C shows an example interface on a personal electronic device according to various embodiments. For example, FIG. 8C shows an example technique for adding a plant as a connected plant, see Workman [0081]).  
Regarding claim 4, Workman as modified by Jones teaches the system of claim 1, the posting including providing a series of images and corresponding text comments to the one or more applications, the one or more applications making the series available for retrieval and viewing by the 
Regarding claim 5, Workman as modified by Jones teaches the system of claim 1, the processing the image including providing the image to an image recognition API for identification (Horticultural monitor can begin by recording a plant image (step 502) for example, by using a camera attached to the horticultural monitor, see Workman [0058]).  
Regarding claim 6, Workman as modified by Jones teaches the system of claim 1, the one or more applications configured to receive a request from at least one of the application and the third party applications to view details relating to the plant identification (a user can search for the plant using text. A user can describe the plant (e.g., how many leaves, the shape of the leaves, how the stem branches, or the size of the plant) and the interface 402 can suggest plants that fit the description, see Workman [0055]).  
Regarding claim 7, Workman as modified by Jones teaches the system of claim 6, the one or more applications configured to make the details available for retrieval and viewing by the application and the third party applications (a user can search for the plant using text. A user can describe the plant (e.g., how many leaves, the shape of the leaves, how the stem branches, or the size of the plant) and the interface 402 can suggest plants that fit the description, see Workman [0055]).  
Regarding claim 20, Workman as modified by Jones teaches the system of claim 1, wherein the image category comprises a leaf (For example, the system can determine when the plant has sprouted, when it has reached maturity, when it has developed leaves, fruit, flowers, see Workman [0061]).  
Regarding claim 21, Workman as modified by Jones teaches the system of claim 1, wherein the image category comprises a flower (For example, the system can determine when the plant has sprouted, when it has reached maturity, when it has developed leaves, fruit, flowers, see Workman [0061]).
s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. (US 20170286772 A1) in view of Jones and further in view of Graham et al. (US 20190279017 A1).
Regarding claim 8, Workman as modified by Jones teaches the system of claim 7.
However, Workman and Jones do not teach the details including a listing of at least one option to purchase a plant corresponding to the plant identification, the listing comprising URLs directed to at least one vendor website offering the plant for sale.
In an analogous art, Graham teaches the details including a listing of at least one option to purchase a plant corresponding to the plant identification, the listing comprising URLs directed to at least one vendor website offering the plant for sale (The push notification can include a link (e.g., a URL) to a website, application, etc. describing the plant. The push notification can provide a user with the option of selling the plant or fruit of the plant. The image can include an indication of ripeness, see [0091]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman and the object detection of Jones with the detection of Graham to provide a system and method for performing object detection on an image of a scene and labeling detected items in the scene for use by the machine learning algorithm as suggested, see Graham [0001].

Regarding claim 9, Workman as modified by Jones teaches the system of claim 1.
However, Workman and Jones do not teach wherein the highlighted view labels the image category.
In an analogous art, Graham teaches wherein the highlighted view labels the image category (the labeling module 207 labels the item in the image using the object identifier and a region of interest corresponding to the item, see Graham [0057]).  
.

7.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. (US 20170286772 A1) in view of Jones and further in view of Redden et al. (US 20180330166 A1).
Regarding claim 10, Workman as modified by Jones teaches the system of claim 1.
However, Workman and Jones do not clearly teach wherein the object detection model is trained using an annotated database of images, wherein each image includes at least one image category, wherein the annotated database includes bounding box coordinates of the at least one image category 41appearing in each image, wherein bounding box coordinates locate an image category within an image using a predefined coordinate system, wherein the at least one image category includes the image category.  
In an analogous field of endeavor, Redden teaches wherein the object detection model is trained using an annotated database of images (The training module 170 generates and/or accesses labeled image data, also referred to herein as labeled training data and labeled image data, see [0049]), wherein each image includes at least one image category (It may further identify the particular plant species associated with each bounding box, see [0049]), wherein the annotated database includes bounding box coordinates of the at least one image category 41appearing in each image (The labeled image data includes bounding boxes that describe the boundaries of plants within the image data, and further includes labels as to which bounding boxes are associated with crops and which are associated with weeds, see [0049]), wherein bounding box coordinates locate an image category within an image 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman and the object detection of Jones with the bounding box of Redden to provide a plant detection model to detect and identify plants in image data captured by a camera on the mobile treatment platform as the platform travels through a field of crops as suggested.

Regarding claim 11, Workman as modified by Jones and Redden teaches the system of claim 10, the detecting and locating including detecting and locating the image category across image frames at a sampling rate (The user can indicate a desired polling frequency of the sensor. For example, if the sensor is a camera, a user can indicate that the camera should take a new picture every hour or every day, see Workman [0056]).  

8.	Claims 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. (US 20170286772 A1) in view of Jones and further in view of Redden et al. (US 20180330166 A1) and Graham.
Regarding claim 12, Workman as modified by Jones and Redden teaches the system of claim 11.
However, Workman, Jones and Redden do not teach wherein the object detection model comprises a "You Only Look Once" (YOLO) analysis of the frames.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman, the object detection of Jones and Redden with the detection of Graham to provide a system and method for performing object detection on an image of a scene and labeling detected items in the scene for use by the machine learning algorithm as suggested, see Graham [0001].

Regarding claim 13, Workman as modified by Jones and Redden teaches the system of claim 11.
However, Workman, Jones and Redden do not teach the detecting and locating the image category across the frames including comparing each new highlighted view with previous highlighted views.
In an analogous art, Graham teaches the detecting and locating the image category across the frames including comparing each new highlighted view with previous highlighted views (The image processing module 203 compares the features of a previously received image and a next preview image and determines whether an overlap exists between the images based on the feature comparison, see Graham [0040]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman, the object detection of Jones and Redden with the detection of Graham to provide a system and method for performing object detection on an image of a scene and labeling detected items in the scene for use by the machine learning algorithm as suggested, see Graham [0001].

However, Workman, Jones and Redden do not teach computing an overlap coefficient for each respective pair of the new highlighted view and each view of the old highlighted views.
In an analogous art, Graham teaches computing an overlap coefficient for each respective pair of the new highlighted view and each view of the old highlighted views (image processing module 203 determines whether the overlap satisfies an overlap threshold. For example, the overlap threshold can have a range between 30%-50%, see Graham [0040]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman, the object detection of Jones and Redden with the detection of Graham to provide a system and method for performing object detection on an image of a scene and labeling detected items in the scene for use by the machine learning algorithm as suggested, see Graham [0001].

Regarding claim 17, Workman as modified by Jones and Redden teaches the system of claim 14.
However, Workman, Jones and Redden do not teach translating a previous highlight view to the new highlight view when the respective overlap coefficient is above a threshold level.
In an analogous art, Graham teaches translating a previous highlight view to the new highlight view when the respective overlap coefficient is above a threshold level (The image processing module 203 determines whether the overlap satisfies an overlap threshold. The image processing module 203 sends instructions to the user interface module 209 to generate graphical data including a target outline at the center of the preview image displayed by the client device, see Graham [0040]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman, the object detection of Jones and Redden with the detection of Graham to provide a system and method for .

9.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. (US 20170286772 A1) in view of Jones and further in view of Redden et al. (US 20180330166 A1), Graham and McHugh et al. (US 20190279407 A1).
Regarding claim 15, Workman as modified by Jones, Redden and Graham teaches the system of claim 14.
However, Workman, Jones, Graham and Redden do not clearly teach adjusting transparency of a previous highlighted view to fade the view when the respective overlap coefficient is below a threshold level.  
In an analogous field of endeavor, McHugh teaches adjusting transparency of a previous highlighted view to fade the view when the respective overlap coefficient is below a threshold level (if a virtual object with a priority three 716a is rendered on the display, and is overlapped by a virtual object with a priority two 714a, the transparency level of the virtual object with the priority three 716a can be faded to a second predetermined threshold, see [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman, the object detection of Jones, the bounding box of Redden and Graham with the augmented reality of McHugh to provide a system and method for augmented reality interaction as suggested, see McHugh [0004].

Regarding claim 16, Workman as modified by Jones, Redden, Graham and McHugh teaches the system of claim 15, fading out a previous highlighted view when the respective overlap coefficient is below a threshold level over a designated number of frames (For example, a priority three 716a will fade 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman, the object detection of Jones, the bounding box of Redden and Graham with the augmented reality of McHugh to provide a system and method for augmented reality interaction as suggested, see McHugh [0004].

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. (US 20170286772 A1) in view of Jones and further in view of Redden, Graham and Nishio et al. (US 20080088856 A1).
Regarding claim 18, Workman as modified by Jones, Redden and Graham teaches the system of claim 14.
However, Workman, Jones, Graham and Redden do not clearly teach detecting a stability coefficient of the mobile device capturing the image data.  
In an analogous field of endeavor, Nishio teaches detecting a stability coefficient of a device capturing the image data (stability output means 58 for outputting stability of a reception-light peak waveform, see [0138] and in particular, by setting proper thresholds in accordance with measurement parameters or the like, the stability of the profile shape can be recognized in color display more adapted to an application, see [0240]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the plant application of Workman, the object detection of Jones, the bounding box of Redden and Graham with the stability of Nishio to provide an .

Allowable Subject Matter
11.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pengelly et al. (US 20130114849 A1) discloses disclosed herein are methods and devices that provide a way to efficiently provide real-time recognition and tracking of objects in a scene or digital image over time, from one image frame to the next.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641